DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp et al U.S. Patent No. 9,691,199 (hereinafter Rapp) in view of Kuruba et al. U.S. Patent Application Publication No. 2015/0302674 (hereinafter Kuruba).
Regarding claims 2, 10, and 11, Rapp discloses a method for granting access to a building, the method comprising: receiving, by a server computing device (100) and through an application downloaded and installed on the mobile electronic device (900) of the user attempting to gain building access (column 21, lines 26-56), a request for access to the building that includes the access code (column 21, line 56 through column 22, line 24); determining, by the server computing device, whether the received access code is valid; and in response to determining that the received access code is valid, transmitting, by the server computing device and to an entry system associated with the building, at least one signal to cause the entry system to grant access to the building, the application downloaded and installed on the mobile electronic device of the user being separate from the entry system associated with the building and the server computing device being separate and remote from the entry system associated with the building (column 4, lines 47-63; column 13, lines 32-58; column 14, lines 5-18).  Rapp discloses storing access codes for different user accounts in the server, but fails to explicitly disclose transmitting access codes directly to the application downloaded and installed on the mobile electronic device of the user (i.e., visitor) by authorized personnel, the access code for usage while requesting access to the building.  
Kuruba discloses a method for granting access to a building comprising transmitting to a mobile device of a user, an access code for usage while requesting access to a building for the purpose of providing a way of remotely granting temporary access to a contractor (see Abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate into Rapp a step of transmitting access codes directly to the application downloaded and installed on the mobile electronic device of the user (i.e., visitor), the access code for usage while requesting access to the building since doing so would allow an owner or landlord (i.e., authorized personnel) to remotely grant access of a building to a visitor or contractor.
Regarding claim 3, Rapp discloses a method wherein receiving the request for access to the building that includes the access code comprises receiving a sequence of numbers, letters, special characters, or specific buttons to press entered using the application downloaded and installed on the mobile electronic device of the user (column 21, line 56 through column 22, line 24).
	Regarding claim 4, Rapp discloses a method further comprising, in response to determining that the access code is not valid, denying access to the building (column 2, lines 40-58; main door is unlocked when the user’s answer includes a passphrase or access word).
	Regarding claim 5, Rapp discloses a method wherein determining whether the access code is valid comprises determining whether the access code matches a previously stored (i.e., programmed) access code (column 4, lines 9-44).
Regarding claim 6, Rapp discloses a method wherein determining whether the access code is valid comprises determining whether a time constraint associated with access code allows for granting access to the building at a requested time (column 15, lines 30-49).
Regarding claim 7, Rapp discloses a method comprising all the limitations of claim 1 as discussed above, but fails to explicitly disclose in response to determining that the access code is valid, transmitting an access granted notification to a user requesting access.  It would have been obvious to try to incorporate into the method of Rapp transmitting an access granted notification to a user requesting access when access has been granted and a signal have been sent to cause a door to unlock since doing so would notify the user when to attempt to open the door and to enter the building and doing so would have yielded predictable results.  
Regarding claim 8, Rapp discloses a method wherein transmitting at least one signal to cause the entry system to grant access to the building comprises transmitting to a telephone entry system associated with the building a sequence of dual-tone multi-frequency (DTMF) tones to cause the telephone entry system to grant access to the building (column 4, lines 47-63; column 13, lines 32-58; column 14, lines 5-18).  While it is noted that the embodiment of Rapp that includes mobile device 900 is disclosed separately from the embodiment that describes unlocking a door using DTMF tones, it is disclosed in column 21, lines 23-25 that previous descriptions may apply.  In other words, it would have been obvious to one having ordinary skill in that art before the effective filing date of the application to incorporate unlocking doors using DTMF tones into Rapp’s mobile device embodiment since doing so would enable the disclosed system to remotely allow entry to an authorized user into an apartment building.  
Regarding claim 9, Rapp discloses a method wherein transmitting at least one signal to cause the entry system to grant access to the building comprises initiating, by the server computing device, a programmatic phone call to a telephone entry system associated with the building (column 14, lines 5-18).
Regarding claims 12-21, apparatus claims 12-21 are drawn to the apparatus corresponding to the method of using same as claimed in claims 2-11.  Therefore apparatus claims 12-21 correspond to method claims 2-11, and are rejected for the same reasons of obviousness as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        December 17, 2022